Citation Nr: 0427616	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to October 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 administrative denial from 
the Fort Harrison, Montana, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for post-traumatic stress disorder and an acquired 
psychiatric disorder to include schizophrenia.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  A transcript of 
this hearing has been associated with the claims file. 


REMAND

In an August 1986 statement, the veteran indicated that he 
had to quit his job due to his disabilities, including 
confusion, loss of memory, disorientation, and inability to 
think, and he indicated that he was receiving Social Security 
benefits.  In a June 1990 private examination report, the 
veteran reported that he had been on Social Security 
Disability for four years for paranoid schizophrenia.  In a 
statement received in December 1996, the veteran stated that 
his nervous condition left him to the point that he had not 
been able to be employed for the prior 12 years, and he had 
been on Social Security Disability for ten of those years for 
that condition.  In a statement received in May 1997, the 
veteran stated that he had been on Social Security Disability 
for 11 years due to inabilities due to psychiatric 
disturbance.  In a November 1999 private examination report, 
it was noted that the veteran was receiving Social Security 
benefits.  In a March 2001 VA examination report, it was 
noted that the veteran was placed on Social Security 
Disability in 1986.  The examiner did opine that the 
veteran's work apparently ended because of his fatigue 
problems and not because of psychiatric problems.  

The VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  There is no indication that VA ever requested copies 
of the veteran's Social Security records, even though he 
indicated numerous times that he was receiving such.  The 
Boards notes that even though the examiner in the March 2001 
VA examination report opined that the veteran was unable to 
work due to fatigue rather than psychiatric problems, there 
is reason to believe, based on the numerous statements from 
the veteran, in his own letters and in examination reports, 
that he was receiving Social Security benefits due to mental 
disability.  Accordingly, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the veteran's part.  The AOJ should take the following 
action:

Request the veteran's records from the 
Social Security Administration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




